Citation Nr: 0608667	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  For the period October 29, 1999, to June 26, 2000, 
entitlement to a compensable evaluation for residuals of a 
right wrist fracture.

2.  For the period June 27, 2000, to May 10, 2005, 
entitlement to an evaluation in excess of 10 percent for 
residuals of a right wrist fracture.

3.  For the period commencing May 11, 2005, entitlement to an 
evaluation in excess of 30 percent for residuals of a right 
wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 
noncompensable evaluation for his residuals of a right wrist 
fracture.  In July 2005, the RO increased the veteran's 
evaluation to 10 percent, effective June 27, 2000, and 
increased the veteran's evaluation to 30 percent, effective 
May 11, 2005.  The veteran requests higher ratings.

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in July 2004.  A 
transcript of the hearing is of record.  In December 2004, 
the Board remanded the veteran's case to the RO for further 
development.  The case was recently returned to the Board.


FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  For the period October 29, 1999, to June 26, 2000, 
residuals of a right wrist fracture were manifested by a 
range of motion in extension to 65 degrees and flexion to 45 
degrees, with no neurological impairment.

3.  For the period June 27, 2000, to May 10, 2005, residuals 
of a right wrist fracture were manifested by a positive 
Tinel's sign, numbness and tingling, wearing of a wrist 
splint, limited range of motion, and mild right median nerve 
focal neuropathy.

4.  For the period commencing May 11, 2005, residuals of a 
right wrist fracture were manifested by decreased manual 
muscle testing of the right upper extremity, weakness of the 
right wrist flexors due to severe pain, decreased sensation 
to pinprick in the right palmar hand and dorsal index and 
long fingers, somewhat diminished deep tendon reflexes in the 
upper extremities, positive Phalen's maneuver, pain with 
palpation over right wrist, mild right median nerve focal 
neuropathy at the wrist level, a range of motion in 
dorsiflexion to 20 degrees and palmar flexion to 18 degrees, 
and a range of motion after repetitive use in dorsiflexion to 
12 degrees and palmar flexion to four degrees.


CONCLUSIONS OF LAW

1.  For the period October 29, 1999, to June 26, 2000, the 
criteria for a compensable evaluation for residuals of a 
right wrist fracture have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2005); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 
8615, 8715 (2005).

2.  For the period June 27, 2000, to May 10, 2005, the 
criteria for an evaluation of 30 percent for residuals of a 
right wrist fracture have been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2005); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 
8615, 8715 (2005).

3.  For the period commencing May 11, 2005, the criteria for 
an evaluation of 50 percent for residuals of a right wrist 
fracture have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2005); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in October 1999, prior to the enactment of the VCAA.  

An RO letter dated in February 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The RO has properly processed the appeal following the 
issuance of the required notice.  Moreover, all pertinent, 
available evidence has been obtained in this case.  The 
veteran has not identified any additional evidence that could 
be obtained to substantiate the claim.  Therefore, the Board 
is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Accordingly, the Board will address the merits of this claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
on repetitive use and during flare-ups is demonstrated, and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).


5214  Wrist, ankylosis of:
Majo
r
Minor
Unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation
50
40
Any other position, except favorable
40
30
Favorable in 20º to 30º dorsiflexion
30
20
Note: Extremely unfavorable ankylosis will be rated as loss 
of use of hands under diagnostic code 5125.
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2005).

5215  Wrist, limitation of motion of:
Majo
r
Minor
Dorsiflexion less than 15º
10
10
Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2005).


The Median Nerve
851
5
Paralysis of:
Majo
r
Mino
r

Complete; the hand inclined to the ulnar 
side, the index and middle fingers more 
extended than normally, considerable atrophy 
of the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion 
of middle finger, cannot make a fist, index 
and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at 
right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances
70
60


Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
10
10
861
5
Neuritis
871
5
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2005).



Analysis

October 29, 1999 to June 26, 2000

For the period October 29, 1999 to June 26, 2000, the Board 
finds that a compensable evaluation for the veteran's 
residuals of a right wrist fracture is not warranted.  As 
such, the Board notes that the December 1999 VA examination 
report states that the veteran reported having aching, 
stiffness and weakness in his right hand.  Physical 
examination revealed no gross swelling or malalignment or 
deformity.  Range of motion of the right hand in extension 
was to 65 degrees, and flexion was to 45 degrees.  There was 
20 degrees of both radial and ulnar version and there was no 
loss of adduction or abduction.  As the veteran's range of 
motion of the right wrist was not found to be less than 15 
degrees in dorsiflexion or limited in line with the forearm 
in palmar flexion, a compensable evaluation using 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2005) is not warranted.  

Further, the veteran was not found to have ankylosis of the 
right wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2005).  
In addition, there were no areas of tenderness, there was a 
negative Tinel's and Phalen sign at the wrist, and there was 
no sensory loss.  Although there was a very fine tremor of 
the hand and fingers with any attempted specific motion, the 
examiner did not diagnose any neurological impairment to the 
wrist.  The only diagnosis was history of fracture of the 
right wrist.  There are no neurological symptoms to warrant a 
compensable evaluation under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8515, 8615, 8715 (2005).  Therefore, a compensable 
evaluation for October 29, 1999, to June 26, 2000, is not 
warranted.

June 27, 2000, to May 10, 2005

For the period June 27, 2000, to May 10, 2005, the Board 
finds that an evaluation of 30 percent for the veteran's 
residuals of a right wrist fracture is warranted.  As such, 
the Board notes that a June 2000 VA outpatient medical record 
shows that the veteran complained of increased wrist pain due 
to the requirement of writing in class.  In addition, he 
complained of pain and tingling in his right hand upon wrist 
extension and dorsiflexion.  He was issued a wrist splint for 
support during writing activities.  Further, a July 2000 VA 
outpatient medical record shows that the veteran had a 
positive Tinel sign and the diagnosis was carpal tunnel 
syndrome and osteoarthritis of the right hand.  In addition, 
an October 2000 letter from a private physician shows that 
the veteran had numbness and tingling in his fingers #3, #4, 
and #5 of the right hand and this pointed to secondary 
changes from the wrist fracture associated with carpal tunnel 
syndrome of the right wrist.  Objective evidence also shows 
that the veteran's right wrist disability interfered with his 
schoolwork, as a private physician, N.R., D.O., noted in a 
January 2002 letter that the veteran needed help with taking 
notes in class because of his carpal tunnel and related 
conditions with his right wrist, and a VA physician, M.O., 
M.D. stated in a January 2002 letter that the veteran was 
unable to perform his writing tasks in school because of his 
right wrist condition.  An August 2003 classroom 
accommodation form shows that the veteran required the use of 
a tape recorder to participate in class.  In addition, a 
December 2004 VA outpatient medical record shows that the 
veteran had worn a brace for six years.  Physical examination 
revealed a positive Tinel's sign on the right and limited 
range of movement of the right wrist.  He was diagnosed with 
right wrist pain, with possible carpal tunnel syndrome.  
Finally, an April 2005 VA outpatient medical record shows 
that a nerve conduction study was conducted and revealed mild 
right median nerve focal neuropathy at the wrist level, 
compatible with carpal tunnel syndrome.  As the veteran is 
found to have neurological symptoms consistent with carpal 
tunnel syndrome that affects his ability to perform his work 
in the classroom and his right hand has been shown to be his 
dominant hand, the Board finds that a 30 percent evaluation 
is warranted using 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 
8615, 8715 (2005) for moderate incomplete paralysis of the 
median nerve.

An evaluation in excess of 30 percent for the veteran's 
residuals of a right wrist fracture is not warranted because 
the veteran is not found to have severe incomplete paralysis 
of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 
8515, 8615, 8715 (2005).  In this regard, the Board notes 
that the June 2000, August 2000, and May 2003 VA X-ray 
results were unremarkable.  In addition, an April 2005 VA 
outpatient medical record shows results of a nerve conduction 
study that revealed only a mild right median nerve focal 
neuropathy at the wrist level, compatible with carpal tunnel 
syndrome.  Further, a May 2005 VA outpatient neurology record 
shows that the veteran had ulnar and median nerve 
distribution weakness, but without fasciculations or clear 
atrophy in the right upper extremity.  Regarding limitation 
of motion, the veteran was not found to have ankylosis of the 
right wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2005).  
Therefore, an evaluation in excess of 30 percent for the 
veteran's residuals of a right wrist fracture is not 
warranted for the period June 27, 2000, to May 10, 2005.

Commencing May 11, 2005

The Board finds that for the period commencing May 11, 2005, 
an evaluation greater than 30 percent for his residuals of a 
right wrist fracture is not warranted.  As such, the May 2005 
VA examination report shows that manual muscle testing of the 
upper extremities was 4/5 to 5/5 in the biceps, triceps, and 
deltoids in the right upper extremity.  The right wrist 
flexors and extensors were weak, but this was due to severe 
pain when manual muscle testing.  Sensation was intact to 
light touch in the upper extremities but decreased to 
pinprick in the right palmar hand and dorsal index and long 
fingers.  Deep tendon reflexes in the upper extremities were 
somewhat diminished throughout and symmetrical.  There was no 
evidence of a true Tinel's sign in the right upper extremity 
over the ulnar nerve at the wrist or elbow, or over the 
median nerve at the wrist; however, there was a positive 
Phalen's maneuver after a couple of seconds in the right 
wrist.  There were also no active inflammatory changes in the 
right wrist, hand, or fingers, such as warmth or edema, and 
radial pulse was normal in the right upper extremity at the 
wrist.  There was diffuse pain with palpation over the right 
wrist and proximal hand region.  The examiner noted that a 
December 2004 EMG showed mild right median nerve focal 
neuropathy at the wrist level compatible with carpal tunnel 
syndrome.  A May 2005 VA X-ray revealed no definite bony 
abnormality of the right wrist and hand X-rays showed a 
normal bilateral hand evaluation.  The diagnosis was right 
wrist carpal tunnel syndrome with right ulnar neuropathy, 
most likely at the elbow level.  It should be noted that the 
right ulnar neuropathy, beginning at the elbow level is not 
part of the service-connected disorder.  The examiner noted 
that the veteran's right wrist disability had effects on his 
daily activities.  It prevented chores, exercise, sports, and 
recreation.  He stated that the veteran's carpal tunnel 
syndrome and limited motion of the wrist was at least as 
likely as not caused by or a result of the service-connected 
right wrist fracture.  He also stated that the veteran 
reported continued symptoms of the right wrist pain, after 
service, which increased about one year after discharge from 
service, including the onset of numbness and tingling in the 
fingers, although the examiner noted that there was no 
medical evidence to show the persistent symptoms after 
service.  The veteran's account of progressive worsening made 
it likely that the carpal tunnel symptoms persisted and had 
developed an additional soft tissue pain syndrome from lack 
of range of motion and use of the arm over the years while in 
the splint, causing his present pain syndrome.  The examiner 
then opined that the veteran's disability would limit his 
ability to be substantially and gainfully employed for any 
position where he would have to use his right hand and arm 
for activities on a regular basis and for which he would not 
be able to use his left hand instead.

The veteran also reported flare-ups daily, which lasted for 
hours and was severe.  During these flare-ups, there was no 
motion of the wrist.  Physical examination of the right wrist 
revealed an active range of motion in dorsiflexion to 20 
degrees and passive range of motion in dorsiflexion to 30 
degrees with pain at 25 degrees.  Additional limitation of 
motion on repetitive use was present with 12 degrees of 
dorsiflexion.  Active range of motion in palmar flexion was 
to 18 degrees.  Passive range of motion was the same.  
Additional limitation of motion in palmar flexion after 
repetitive use was to four degrees.  Active range of motion 
in ulnar deviation was to 15 degrees with pain at 13 degrees.  
Passive range of motion in ulnar deviation was to 12 degrees.  
There was no additional limitation of motion on repetitive 
use in ulnar deviation.  Active range of motion in radial 
deviation was to four degrees and passive range of motion was 
to 10 degrees with pain beginning at nine degrees.  There was 
no additional loss of motion in radial deviation upon 
repetitive use.  An evaluation greater that 30 percent is not 
warranted because the veteran is not shown to have severe 
incomplete paralysis of the right wrist.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2005).

Finally, the Board finds that the right wrist disorder is not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the evaluation period.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's right wrist pathology has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment.  The veteran is in receipt of Social Security 
Administration disability compensation; however, the award 
was based on degenerative disc disease of the spine and an 
anxiety disorder.


ORDER

1.  For the period October 29, 1999, to June 26, 2000, 
entitlement to a compensable evaluation for residuals of a 
right wrist fracture is denied.

2.  For the period June 27, 2000, to May 10, 2005, 
entitlement to an evaluation of 30 percent, and no more, for 
residuals of a right wrist fracture is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.

3.  For the period commencing May 11, 2005, entitlement to an 
evaluation in excess of 30 percent for residuals of a right 
wrist fracture is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


